Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed on 03/19/2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Response to Arguments
This is in response to an application/remarks made filed on 01/19/2021.
Claims 1-17 and 19-20 are pending claims. 
Claim 1, 9 and 17 has been amended and Claim 18 was previously canceled.
In view of Applicant Argument/Remarks Made to an independent claims 
Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art teaches an electronic device comprised of a battery, a charger and a controller that controls charging/discharging of the battery however, the prior art fails to teach or suggest, “obtain context information associated with charging of the battery; if the context information satisfies a first specified condition, set a timer associated with a charging time of the charging circuit to a first time; if the context information satisfies a second specified condition, set the timer to a second time, wherein the first specified condition is a condition that a charging device is a first type device, wherein the second specified condition is a condition that the charging device is a second type device, wherein the first type device supplies low charging power than the second type device, wherein the first time is longer than the second time, if the context information satisfies a third specified condition set the timer to a third time; if the context information satisfies a fourth specified condition set the timer to a fourth time; wherein the third condition is a condition that the outside temperature is less than a first temperature, wherein the fourth specified condition is a condition that the outside temperature is greater than or equal to the first temperature, wherein the fourth time is longer than the third time, charge the battery by using the charging circuit during the first time when the first specified condition is satisfied, during the second time when the second specified condition is satisfied, during the third time when the third specified 
Regarding Claim 9, 
Regarding Claim 17, the prior art teaches an electronic device comprised of a battery, a charger and a controller that controls charging/discharging of the battery however, the prior art fails to teach or suggest, “in the case where the charging device is a first type device, set the setting time of the charging limit timer to a first time, in the case where the charging device is a second type device, set the setting time of the charging limit timer to a second time, wherein the first type device supplies low charging power than the second type device, wherein the first time is longer than the second time, in the case where the outside temperature is less than a first temperature, set the setting of the charging limit timer to a third time, and in the case where the outside temperature is greater than or equal to the first temperature, set the setting time of the charging limit timer to a fourth time, wherein the fourth time is longer than the third time.”
Claims 2-8 and 10-16 and 19-20 are allowable because of dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S. T./Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859